Case: 16-20055      Document: 00514238836         Page: 1    Date Filed: 11/15/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                    No. 16-20055                                FILED
                                  Summary Calendar                      November 15, 2017
                                                                           Lyle W. Cayce
                                                                                Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

HORTENCIA MEDELES-ARGUELLO, also known as Tencha, also known as
Raquel Medeles Garcia,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:13-CR-628-1


Before REAVLEY, PRADO, and GRAVES, Circuit Judges.
PER CURIAM: *
       Hortencia Medeles-Arguello was convicted by a jury of conspiring to
commit sex trafficking, conspiring to harbor illegal aliens for purposes of
commercial advantage and private financial gain, three counts of money
laundering, and conspiring to commit money laundering. She was sentenced
to a total term of life in prison.



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-20055     Document: 00514238836     Page: 2   Date Filed: 11/15/2017


                                  No. 16-20055

      We review Medeles-Arguello’s preserved challenges to the sufficiency of
the evidence supporting her convictions for conspiring to commit sex
trafficking and for money laundering de novo.         United States v. Garcia-
Gonzalez, 714 F.3d 306, 313 (5th Cir. 2013).       Accordingly, “[w]e view the
evidence in the light most favorable to the prosecution, and consider whether
any rational trier of fact could have found the essential elements of the crime[s]
beyond a reasonable doubt.” Id.
      “In order to prove a conspiracy, the government must prove . . . that an
agreement existed to violate the law and each conspirator knew of, intended to
join, and voluntarily participated in the conspiracy.” United States v. Chon,
713 F.3d 812, 818 (5th Cir. 2013). In light of, inter alia, the testimonies of
numerous witnesses showing that Medeles-Arguello and her co-conspirators
knowingly operated a brothel business which caused persons under the age of
18 to engage in commercial sex acts, Medeles-Arguello fails to show that her
conviction for conspiring to commit sex trafficking is unsupported. See 18
U.S.C. § 1591(a); United States v. Lockhart, 844 F.3d 501, 508-09 (5th Cir.
2016); Chon, 713 F.3d at 818. As Medeles-Arguello’s sufficiency challenge to
her 18 U.S.C. § 1956(a)(1)(B)(i) money laundering convictions is entirely based
upon her contention that she did not conspire to commit sex trafficking, that
challenge necessarily fails. See Garcia-Gonzalez, 714 F.3d at 313.
      We review Medeles-Arguello’s preserved challenge to her U.S.S.G.
§ 3B1.1(a) leadership enhancement for clear error.         See United States v.
Cabrera, 288 F.3d 163, 173 (5th Cir. 2002). The unrebutted facts contained in
the presentence report (PSR), and adopted by the district court, establish that
Medeles-Arguello directed the management of the lucrative and extensive
brothel business at issue, which involved well over five participants.
See United States v. Zuniga, 720 F.3d 587, 591 (5th Cir. 2003) (holding that



                                        2
    Case: 16-20055     Document: 00514238836      Page: 3    Date Filed: 11/15/2017


                                  No. 16-20055

facts contained in PSR generally bear sufficient indicia of reliability to be relied
upon by district court for sentencing purposes). Medeles-Arguello fails to show
that the district court clearly erred by finding that she was a leader of the sex-
trafficking conspiracy under § 3B1.1(a). See Cabrera, 288 F.3d at 173-75.
      Although Medeles-Arguello’s arguments lack merit, we remand this case
to the district court pursuant to Federal Rule of Criminal Procedure 36 to
correct a clerical error in the written judgment. Specifically, the conviction on
Count 6s should be changed to reflect Medeles-Arguello’s conviction for
conspiring to commit money laundering in violation of 1956(h). See United
States v. Sapp, 439 F.2d 817, 821 (5th Cir. 1971).
      AFFIRMED; REMANDED FOR CORRECTION OF CLERICAL ERROR
IN WRITTEN JUDGMENT.




                                         3